                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

OOIDA RISK RETENTION GROUP, INC.,                    )
                                                     )
                                 Plaintiff,          )
                                                     ) Civil Action No.
v.                                                   )
                                                     ) ___________________________
CHARITY CONTRACT HAULING, LLC;                       )
LAMAR CHARITY; MARIO VAN                             )
MCILWAIN; DANIEL LOYAL; and WENDY                    )
LOYAL,                                               )
                                                     )
                                 Defendants.         )

                        COMPLAINT FOR DECLARATORY JUDGMENT

            Plaintiff OOIDA RISK RETENTION GROUP, INC., for its Complaint for Declaratory

Judgment pursuant to 28 U.S.C. §2201(a), states as follows:

                                              THE PARTIES

            1.     Plaintiff OOIDA Risk Retention Group, Inc. (“OOIDA”) is a corporation

incorporated under the laws of Vermont with its principal place of business in Missouri.

            2.     Defendant Charity Contract Hauling, LLC is a North Carolina limited liability

company with its principal place of business in Charlotte, North Carolina.

            3.     Defendant Lamar Charity is an individual resident citizen of the state of North

Carolina.

            4.     Defendant Mario Van McIlwain is an individual resident citizen of the state of

South Carolina.

            5.     Defendant Daniel Loyal is an individual resident citizen of Orange County, North

Carolina.




M0588861.1 14685




            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 1 of 9
            6.     Defendant Wendy Loyal is an individual resident citizen of Orange County, North

Carolina.

                                            JURISDICTION

            7.     The jurisdiction of this Court is premised upon 28 U.S.C. § 1332, as there is

complete diversity of citizenship between the Plaintiff and the Defendants in the action, and the

amount in controversy, including the potential costs of defending and indemnifying Defendants

in connection with the automobile accident at issue in the lawsuit that underlies this matter, and

the liability limits of the policy issued by Plaintiff, as set forth below, exceeds the sum of

$75,000, exclusive of interest and costs.

            8.     This Court has authority to declare the rights and obligations of the parties under

the terms and provisions of the insurance policy at issue in this lawsuit, as provided by 28 U.S.C.

§ 2201(a) and Rule 57 of the Federal Rules of Civil Procedure.

                                                VENUE

            9.     Venue is properly in this Court premised upon 28 U.S.C. § 1391, in that a

substantial part of the events or omissions giving rise to this action occurred in this district and

the underlying lawsuit upon which this declaratory judgment action is based is pending in state

court in this district.

                                         THE OOIDA POLICY

            10.    Plaintiff OOIDA issued an automobile liability policy to defendant Charity

Contract Hauling, LLC, policy number PL19958849L, effective from March 15, 2019 to March

15, 2020, with a liability coverage limit of $1,000,000.00 (the “Policy”), a copy of which is

attached hereto as Exhibit A.




M0588861.1 14685                                   -2-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 2 of 9
            11.    The Motor Carrier Coverage Form in the policy contains the following insuring

agreement:

            A. COVERAGE
            We will pay all sums an "insured" legally must pay as damages because of
            "bodily injury" or "property damage" to which this insurance applies, caused by
            an "accident" and resulting from the ownership, maintenance or use of a covered
            "auto".
                                                   ***
            We will have the right and duty to defend any "insured" against a "suit" asking for
            such damages or a "covered pollution cost or expense". However, we have no
            duty to defend any "insured" against a "suit" seeking damages for "bodily injury"
            or "property damage" or a "covered pollution cost or expense" to which this
            insurance does not apply.

            12.    In the Motor Carrier Coverage Form Declarations, the Policy states that Covered

Autos for liability coverage are described under Symbol 67.

            13.    The Policy defines Covered Autos under Symbol 67 as “Specifically Described

‘Autos’ – Only those ‘autos’ described in Item Three of the Declarations for which a premium

charge is shown (and for Liability Coverage any ‘trailers’ you don’t own while attached to any

power unit described in Item Three).”

            14.    The Policy Declarations list, by reference to the “SCHEDULE OF COVERED

AUTOS YOU OWN” form, only a “1999 Freightliner” tractor, a “2015 Freightliner” tractor, and

a “2000 Strick/DV” trailer.

            15.    The Policy provides as follows with respect to who is an insured:

            1.     WHO IS AN INSURED

                   The following are "insureds":

                   a.      You for any covered "auto".




M0588861.1 14685                                    -3-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 3 of 9
                   b.   Anyone else while using with your permission a covered "auto"
                        you own, hire or borrow except:

                        (1)    The owner, or any "employee", agent or driver of the
                               owner, or anyone else from whom you hire or borrow a
                               covered "auto".

                        (2)    Your "employee" or agent if the covered "auto" is owned
                               by that "employee" or agent or a member of his or her
                               household.

                        (3)    Someone using a covered "auto" while he or she is working
                               in a business of selling, servicing, repairing, parking or
                               storing "autos" unless that business is yours.

                        (4)    Anyone other than your "employees", partners (if you are a
                               partnership), members (if you are a limited liability
                               company), a lessee or borrower of a covered "auto" or any
                               of their "employees", while moving property to or from a
                               covered "auto".

                        (5)    A partner (if you are a partnership), or member (if you are a
                               limited liability company) for a covered "auto" owned by
                               him or her or a member of his or her household.

                   c.   The owner or anyone else from whom you hire or borrow a
                        covered "auto" that is a "trailer" while the "trailer" is connected to
                        another covered "auto" that is a power unit, or, if not connected, is
                        being used exclusively in your business.

                   d.   The lessor of a covered "auto" that is not a "trailer" or any
                        "employee", agent or driver of the lessor while the "auto" is leased
                        to you under a written agreement if the written agreement between
                        the lessor and you does not require the lessor to hold you harmless
                        and then only when the leased "auto" is used in your business as a
                        "motor carrier" for hire.

                   e.   Anyone liable for the conduct of an "insured" described above but
                        only to the extent of that liability.




M0588861.1 14685                                 -4-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 4 of 9
            16.    The Policy also contains a Form MCS-90 Endorsement, in compliance with

Sections 29 and 30 of the Motor Carrier Act of 1980 and the rules and regulations of the Federal

Motor Carrier Safety Administration.

                                          THE ACCIDENT

            17.    On May 17, 2019, Mario Van McIlwain was allegedly driving a 2020 HINO box

truck, VIN 5PVNJ8JV7L4S76233, southbound on Interstate 85 in Rowan County, North

Carolina.

            18.    On May 17, 2019, Defendant Daniel Loyal was allegedly driving a 2017 Ford

Explorer southbound on Interstate 85 in Rowan County, North Carolina.

            19.    On May 17, 2019, a collision occurred between the vehicles driven by Mario Van

McIlwain and Daniel Loyal, allegedly causing injury to Daniel Loyal (the “Accident”).

            20.    Upon information and belief, neither Charity Contract Hauling, LLC; Lamar

Charity; nor Mario Van McIlwain were transporting property in interstate commerce for hire on

May 17, 2019.

                                   THE UNDERLYING LAWSUIT

            21.    Defendants Daniel Loyal and Wendy Loyal have filed a lawsuit as a result of the

Accident in the Superior Court of Orange County, North Carolina, styled Daniel Loyal and

Wendy Loyal v. Ford Motor Company; Lear Corporation; EAN Holdings, LLC; Enterprise

Leasing Company-Southeast, LLC; Mario Van McIlwain; Lamar Charity; Charity Contract

Hauling, LLC; FGO Delivers, LLC; and FGO Delivers, LLC d/b/a GO Logitics, Case No.

19CV001486 (the “Underlying Lawsuit”). A copy of the Complaint in the Underlying Lawsuit

is attached hereto as Exhibit B.




M0588861.1 14685                                 -5-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 5 of 9
            22.    The plaintiffs in the Underlying Lawsuit seek to recover damages from the

defendants related to injuries incurred by Daniel Loyal in the Accident.

                               COUNT ONE – NO DUTY TO DEFEND

            23.    Plaintiff OOIDA re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 22 above, as if set forth fully herein.

            24.    The 2020 HINO box truck, VIN 5PVNJ8JV7L4S76233, driven by Mario Van

McIlwain at the time of the Accident, as identified in the Complaint in the Underlying Lawsuit,

is not a Covered Auto under the Policy.

            25.    Based upon the foregoing provisions of the Policy and the facts set forth herein,

Plaintiff OOIDA is not required to defend Charity Contract Hauling, LLC, Lamar Charity, or

Mario Van McIlwain in the Underlying Lawsuit because no Covered Auto under the Policy was

involved in the Accident.

            26.    In addition, neither Defendant Lamar Charity nor Mario Van McIlwain qualifies

as an insured under the Policy, and that is an additional reason Plaintiff OOIDA is not required to

defend Lamar Charity or Mario Van McIlwain in the Underlying Lawsuit.

            27.    Plaintiff OOIDA believes there may be other defenses relating to its lack of duty

to defend which may be revealed during discovery in this action, and therefore incorporates all

terms, conditions, exclusions and other provisions of the Policy as defenses to any claims of a

duty to defend.

                            COUNT TWO – NO DUTY TO INDEMNIFY

            28.    Plaintiff OOIDA re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 27 above, as if set forth fully herein.




M0588861.1 14685                                  -6-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 6 of 9
            29.    The 2020 HINO box truck, VIN 5PVNJ8JV7L4S76233, driven by Mario Van

McIlwain at the time of the Accident, as identified in the Complaint in the Underlying Lawsuit,

is not a Covered Auto under the Policy.

            30.    Based upon the foregoing provisions of the Policy and the facts set forth herein,

Plaintiff OOIDA is not required to indemnify Charity Contract Hauling, LLC, Lamar Charity, or

Mario Van McIlwain for the claims against them in the Underlying Lawsuit because no Covered

Auto under the Policy was involved in the Accident.

            31.    In addition, neither Defendant Lamar Charity nor Mario Van McIlwain qualifies

as an insured under the Policy, and that is an additional reason Plaintiff OOIDA is not required to

indemnify Lamar Charity or Mario Van McIlwain for the claims against them in the Underlying

Lawsuit.

            32.    Plaintiff OOIDA believes there may be other defenses relating to its lack of duty

to indemnify which may be revealed during discovery in this action, and therefore incorporates

all terms, conditions, exclusions and other provisions of the Policy as defenses to any claims of

coverage.

                   COUNT THREE – MCS-90 ENDORSEMENT NOT APPLICABLE

            33.    Plaintiff OOIDA re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 32 above, as if set forth fully herein.

            34.    Plaintiff OOIDA has no obligation as to any defendants under the MCS-90

endorsement attached to the Policy because Charity Contract Hauling, LLC was not transporting

property in interstate commerce for hire at the time of the Accident.




M0588861.1 14685                                  -7-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 7 of 9
            35.    In addition, the MCS-90 endorsement does not apply to claims against Lamar

Charity or Mario Van McIlwain because they are not the named insured motor carrier in the

MCS-90 endorsement.

                                        REQUEST FOR RELIEF

            36.    Based upon the foregoing facts and the attached exhibits, there presently exists a

justiciable controversy as to whether coverage and a duty to defend exists as to the claims

asserted against Charity Contract Hauling, LLC, Lamar Charity, and Mario Van McIlwain in the

Underlying Lawsuit, and whether the MCS-90 endorsement attached to the Policy applies to

claims in the Underlying Lawsuit.

            37.    Accordingly, Plaintiff OOIDA respectfully requests the following relief:

            (1)    That the Court declare that OOIDA has no duty to defend Charity Contract

                   Hauling, LLC, Lamar Charity, or Mario Van McIlwain in the Underlying

                   Lawsuit;

            (2)    That the Court declare that there is no coverage under the Policy for the claims

                   asserted against Charity Contract Hauling, LLC, Lamar Charity, or Mario Van

                   McIlwain in the Underlying Lawsuit and that OOIDA has no duty to indemnify

                   Charity Contract Hauling, LLC, Lamar Charity, or Mario Van McIlwain for such

                   claims;

            (3)    That the Court declare that OOIDA does not have any obligation under the MCS-

                   90 endorsement attached to the Policy with regard to the claims in the Underlying

                   Lawsuit; and

            (4)    Any other and further relief as this Court deems just and proper.




M0588861.1 14685                                   -8-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 8 of 9
Dated: March 18, 2020.

                                                /s/ Michael P. Johnson
                                                MICHAEL P. JOHNSON
                                                NC Bar No.: 30630
                                                MCMICKLE, KUREY & BRANCH, LLP
                                                217 Roswell Street, Suite 200
                                                Alpharetta, GA 30009
                                                Phone: (678) 824-7808
                                                Fax: (678) 824-7801
                                                Email: mjohnson@mkblawfirm.com
                                                Attorney for Plaintiff




M0588861.1 14685                          -9-


            Case 1:20-cv-00259-NCT-JLW Document 1 Filed 03/18/20 Page 9 of 9
